DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 112.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 220.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 states “… a cover stored in and removeable from the pouch…” The Examiner believes the claim is intended to state “… a cover stored in and [[removeable]] removable from the pouch…”
Claim 2 states “… the pouch has a length at least one-third of a length of the tube.” Claim 2 depends from claim 1 which claims a tube formed by a hair accessory fabric and an elongate tube which is received in the aperture. It is unclear which “tube” the Applicant is referencing. For purposes of further consideration, the claim is being interpreted as stating “… the pouch has a length at least one-third of a length of the tube formed by the hair accessory fabric.” 
Similar to claim 2, claim 3 also depends from claim 1 and references “the tube”. Claim 3 will be interpreted in the same way as claim 2 with the claim referencing “…the tube formed by the hair accessory fabric.”
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: Closest prior art – Levy (US 6263885) – teaches a hair accessory comprising: a band forming a circle, the band being elastic, a hair accessory fabric forming a tube that encapsulates the band, and a pouch coupled to the hair accessory fabric. However, Levy does not teach a cover stored in and removable from the pouch, the cover having a cover fabric that extends to a perimeter, an aperture formed in the cover fabric, and a cord extending from the perimeter and coupled to the hair accessory, the cover covering an opening of a cup by the perimeter stretching over and conforming to a diameter of the opening, the aperture receiving an elongate tube when the cover covers the opening of the cup.
Further regarding claim 1: Alternate closest prior art – Gammage (US 2012/0145727) – teaches a drink spiking prevention device comprising: a cover (capable of being stored in and removable from a pouch) having a cover material (not fabric) that extends to a perimeter, an aperture formed in the cover material, the cover covering an opening of a cup by the perimeter stretching over and conforming to a diameter of the opening, the aperture receiving an elongate tube when the cover covers the opening of the cup. However, Gammage does not teach a hair accessory comprising: a band forming a circle, the band being elastic, a hair accessory fabric forming a tube that encapsulates the band, and a pouch coupled to the hair accessory fabric; and a cord extending from the perimeter of the cover and coupled to the hair accessory.
Regarding claim 10 – Closest prior art – Levy (above) – teaches a cover from a hair accessory, the hair accessory comprising a band forming a circle, a hair accessory fabric forming a tube that encapsulates the band, and a pouch coupled to the hair 
Further regarding claim 10: Alternate closest prior art – Gammage (above) – teaches a method of preventing drink spiking comprising: utilizing a cover having a cover material (not fabric) that extends to a perimeter, an aperture formed in the cover fabric; stretching the perimeter and cover over an opening of a cup; and releasing the perimeter and cover, the perimeter conforming to a diameter of the opening, thereby securing the cover over the opening. However, Gammage does no teach a method of preventing drink spiking comprising: removing a cover from a hair accessory, the hair accessory comprising a band forming a circle, a hair accessory fabric forming a tube that encapsulates the band, and a pouch coupled to the hair accessory fabric that receives and stores the cover, and a cord extending from the perimeter of the cover and coupled to the hair accessory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
This application is in condition for allowance except for the following formal matters: 
See the above drawing, specification, and claim objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/DON M ANDERSON/Primary Examiner, Art Unit 3733